United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.G., Appellant
and
TENNESSEE VALLEY AUTHORITY,
PARADISE FOSSIL PLANT,
Drakesboro, KY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 21-0796
Issued: August 16, 2021

Case Submitted on the Record

ORDER DISMISSING APPEAL
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
On April 29, 2021 appellant sought an appeal from a purported “2019” decision of the
Office of Workers’ Compensation Programs. The Clerk of the Appellate Boards docketed the
appeal as No. 21-0796.
The Board, having duly considered the matter, notes that the Board has jurisdiction to
review final adverse decisions of OWCP issued under the Federal Employees’ Compensation Act.1
This jurisdiction encompasses any final adverse decision issued by OWCP within 180 days of the
date appellant filed his appeal.2 The case record as transmitted to the Board does not contain a
final adverse decision of OWCP issued within 180 days from the date of docketing of the current
appeal.3 The most recent final adverse decision was issued by OWCP on July 1, 2016 regarding

1

5 U.S.C. § 8101, et seq.; 20 C.F.R. §§ 501.2(c) and 501.3(a).

20 C.F.R. § 501.3(e) provides in pertinent part: “Any notice of appeal must be filed within 180 days from the
date of issuance of a decision of the OWCP.”
2

3

Id.

the denial of an increased schedule award.4 As there is no final adverse decision issued by OWCP
over which the Board may properly exercise jurisdiction, the Board concludes that the appeal
docketed as No. 21-0796 must be dismissed. Accordingly,
IT IS HEREBY ORDERED THAT the appeal docketed as No. 21-0796 is dismissed.
Issued: August 16, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

4
The Board also affirmed February 26 and March 22, 2016 OWCP decisions regarding the same issue. See Docket
No. 16-1533 (issued March 15, 2018).

2

